DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The filing of this application as a Continuation of  U.S. Patent Application Serial No. 16/080,626, filed March 13, 201, now U.S. Patent No. 10,869,672, which is a 371 of PCT/EP2017/055765, filed March 13, 2013, which claims the benefit of U.S. Patent Provisional Application Serial No. 62/307,137, filed March 11, 2016,

Status of Claims
Claims 18-37 are pending and under examination.

Claim Objections
Claim 27, which is dependent on claim 18, the limitation of “the bolus of additional resilient mesh” should be amended to read “the bolus of resilient mesh material” which is referred back to “a bolus of resilient mesh material” in claim 18, lines 4-5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,672 (hereinafter “the patent”). It is clear that all the elements of claim 18 are to be found in claim 1 of the patent. The difference between claim 18 of the present application and claim 1 of the patent lies in the fact that claim 1 further discloses the marker band is solid marker band (col. 12, ln 9-10) and the bolus of resilient mesh material is an additional resilient mesh material (col. 12, ln 13-14) and is thus much more specific. The more specific anticipates the broader. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially claimed the same invention.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, which is dependent on claim 1, of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, which is dependent on claim 1,  of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, which is dependent on claim 1,  of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, which is dependent on claim 1,  of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, which is dependent on claim 1,  of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14, which is dependent on claim 1,  of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, which is dependent on claim 15,  of U.S. Patent No. 10,869,672 (hereinafter “the patent”).
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, which is dependent on claim 15,  of U.S. Patent No. 10,869,672 (hereinafter “the patent”).

Prior Art Rejection
No prior art rejection.

Allowable Subject Matter
Claims 18-37 would be allowable if a Terminal Disclaimer is filed to overcome the nonstatutory double patenting set forth in this Office action.
Marchand (US 2011/0152993, which is cited in the IDS filed on April 21, 2021) discloses an occlusion device (Figs. 51A-51B. Fig. 51A is reproduced and annotated below) comprising: (a) a substantially solid marker band 330 ([0180]) having an inner and outer diameter, a proximal end, and a distal end; and a resilient mesh body 312 attached within the marker band, wherein the body is a vertical length Y (see Fig. 51A, which is reproduced and annotated below, para [0239]), and wherein the body further comprises a bolus of resilient mesh material 324 of a vertical length X, wherein the vertical length Y of the body is greater than the vertical length X of the bolus (see Fig. 51A), and wherein the body extends distally from the marker band 33 having a first delivery shape and a second expandable deployed shape ([0238)]). Marchand discloses the invention substantially as claimed except for disclosing the hub 330 is also a marker. 

    PNG
    media_image1.png
    334
    578
    media_image1.png
    Greyscale

Examiner notes that Marchand discloses the distal hub 332 is a marker (para [0240]: “A distal hub or marker 332”). Attention is directed to paragraph [0203], Marchand discloses “Markers, such as radiopaque markers, on the device 10 or delivery system 112 may be used in conjunction with external imaging equipment (e.g. x-ray) to facilitate positioning of the device or delivery system during deployment. Once the device is properly positioned, the device 10 may be detached by the user.” Examiner contends that one of ordinary skill in the art will understand that the term “markers” means that more than one markers can be used on the device to allow the surgeon to identify the distal and proximal ends of the device to ensure that the entire device is located inside the aneurysm. Therefore, it would have been obvious to one of ordinary skill in the art to make the proximal hub 330 as a marker to allow the surgeon to identify the distal and proximal ends of the device to ensure that the entire device is located inside the aneurysm.
There is no art of record alone or in combination that teaches of an occlusion device that includes the combination of recited limitations in claim 18. The art of record alone or in combination did not teach the recited limitations of a resilient mesh body attached within the marker band, the body having a bolus of resilient mesh material and being longer than the bolus, the body further comprising a single layer of resilient mesh circumferentially folded over onto itself to create a dual layer of mesh and having folded over ends of the resilient mesh, all the folded over ends of the dual layer of mesh are attached within the marker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771